DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 line 3 recites “the other end coupled to the third body”.  There is a lack of antecedent basis for “the other end coupled to the third body” in previous claim limitations. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3,5,7,8 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Chinese reference(CN 102740899A).
	Chinese reference teaches a mosquito repeller in figures 1,2, and 4 including a casing(housing 32 with fan 50 and vents 54), a mosquito repellant liquid bottle(volatile substance container 34a) and a first heating element installed in the casing, characterized in that the first heating element further comprises a first heat generating body(38a) and a cotton swab core member(36a), and the first heat generating body is inserted into the cotton swab(heating member 38b equivalent to heating member 38a shown surrounding the cotton swab core member),  and the cotton swab extends from an end away from the first heat generating body into the mosquito repellant liquid bottle(figure 2).   Chinese reference further teaches a fragrance liquid bottle(second volatile substance container 34b,  para 0044 noting volatile substances of each bottle can be different types including insect repellant and air fragrance), and a second heating element(38b) installed to the casing and extending into the fragrance liquid bottle.  Chinese reference further teaches wherein the mosquito repellant liquid bottle is coupled to the casing by a screw.  Chinese reference further teaches wherein the casing has a through hole provided for an end of the cotton swab away from the mosquito repellant liquid bottle to be exposed from the casing.  Chinese reference further teaches wherein the second heating element has a second heat generating body(38b), and the mosquito repeller further comprises a control circuit(noting printed circuit board 180 in figure 4) installed in the casing, and the control circuit comprises a switch tube Q1(intensity choice switch 188), a switch tube Q2(also part of intensity choice switch 188) and a processor(part of printed circuit board 180), and the first heat generating body has an end coupled to an external power supply(power prongs 60), the other end grounded by the switch tube Q1, and the second heat generating body has an end coupled to the external power supply, and the other end grounded by the switch tube Q2, and the processor U1 is provided for controlling the connection and disconnection of the switch tube Q1 and the switch tube Q2.  Chinese reference further teaches wherein the control circuit further comprises a potentiometer(noting a potentiometer is associated with timing elements, and para 0047, 0048 define timing mechanisms for activating the heaters) and an analog to digital conversion module, the potentiometer has an output terminal coupled to an input terminal of the processor through the analog to digital conversion module, and the processor connects or disconnects the resistance control switch tube Q1 and switch tube Q2 based on the potentiometer(noting each heater can be activated for the same or different periods of time).  
Claims 1,3,5 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by WO reference(WO 89/07394).
WO reference teaches in figure 5 a mosquito repeller comprising a casing(body 1), a mosquito repellant liquid bottle(chemical bottle 8) and a first heating element(5) installed in the casing, characterized in that the first heating element further comprises a first heat generating body(electric ring heater 5) and a cotton swab(cotton suction core 11), and the first heat generating body is inserted into the cotton swab, and the cotton swab extends from an end away from the first heat generating body into the mosquito repellant liquid bottle.  WO reference further teaches wherein the mosquito repellant liquid bottle is coupled to the casing by a screw(7).  WO reference further teaches wherein the casing has a through hole provided for an end of the cotton swab away from the mosquito repellant liquid bottle to be exposed from the casing.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chinese reference(CN 102740899A) or WO reference(89/07394).
	Chinese reference and WO reference teaches all of the limitations of claim 4 but is silent as to wherein the casing has a fastener, and the fastener has a first elastic plate and a second elastic plate which are provided for the clamping cotton swab.  Examiner notes Chinese reference and WO reference includes a heating element which fully surrounds the cotton swab core element, and first and second elastic plate fasteners are known for holding elements in a fixed position, therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to substitute first and second elastic plate fasteners for the surrounding heating structure to provide an equivalent mechanism for securing the heat generating body to the cotton swab core element.  

Allowable Subject Matter
Claim 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	Claim 6 recites “wherein the casing comprises a first body , a second body, and a third body, and the first body has a end coupled to the second body and the other end coupled to the third body, and the mosquito repellant liquid bottle is disposed between the second body and the third body”.    Chinese reference (CN 102740899A) teaches a casing surrounding an upper portion of the repellant liquid bottle. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
June 28, 2022